Citation Nr: 1501608	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

3. Entitlement to service connection for a disability manifested by numbness in the left lower arm and hand.

4. Entitlement to service connection for a disability manifested by numbness in the right lower arm and hand.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

This matter was remanded by the Board in October 2011.

Documents contained on the Veterans Benefits Management System include a November 2014 appellate brief.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in the June 2008 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also August 2008 VCAA notice letter (acknowledging a claim for individual unemployability).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's October 2011 remand instructions, the Veteran was afforded a VA examination in December 2011.  However, the Board finds that an addendum opinion from the December 2011 VA examiner is necessary regarding the Veteran's low back disability and left knee disability, as some of the December 2011 VA examiner's opinions are inadequate, and he did not fully comply with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Veteran should be afforded a new VA examination to determine the nature and etiology of any and all disabilities manifested by numbness in the bilateral arms and hands.

Low Back Disability

The Veteran's service treatment records show that upon his entrance to service, no problems or disabilities of the lower extremities, hips, or back were noted on his August 1965 Report of Medical History or his August 1965 entrance examination.  In October 1965, the Veteran reported a history of a broken left leg when he was four years old, and stated that his left leg was bothering him when he marched; upon examination the left knee was without crepitus, and the impression was a normal leg.  In his July 1969 Report of Medical History upon separation, the Veteran denied a history of broken bones, arthritis, bone or joint deformity, back trouble of any kind, a "trick" or locked knee, or any other illness or injury.  Upon the July 1969 separation examination, the examiner noted the Veteran's childhood mumps and reading glasses, but noted the Veteran denied "all else," and the examiner listed the Veteran's lower extremities and spine as normal.

The Veteran contends that his current low back disability incurred in service, was caused by his active duty service, or was caused or aggravated during service due to a leg length discrepancy and pelvic tilt from the leg fracture he suffered as a child.  See, e.g., March 2011 Travel Board hearing testimony.  As noted above, the Veteran reported in service that he broke his leg as a child.  At an August 2009 hearing before a Decision Review Officer (DRO), the Veteran testified that his resulting leg length discrepancy was first diagnosed by a chiropractor after service.  However, in October 2009, the office of chiropractor Dr. L.D.J. indicated that the Veteran's records are unavailable.  

In a February 2005 treatment note, the Veteran's VA primary care physician stated the Veteran has a residual pelvic tilt and short leg from the motor vehicle accident at age four.  See also March 2005 VA treatment note (prescribing a lift for the Veteran's short leg).  In March 2011, the Veteran testified before the Board that during service he tried to cover up the prior injury to his left leg as he did not want the military to know there was anything wrong with him.  Upon VA examination in December 2011, the VA examiner discussed the Veteran's leg length discrepancy as stemming from his fractured left leg and treatment as a child.  Therefore, the Board finds there is clear and unmistakable evidence that the Veteran's leg length discrepancy existed prior to his active duty service.  See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004). 

Upon VA examination in December 2011, the VA examiner diagnosed lumbar spine degenerative arthrosis, and degenerative disc disease of the lumbosacral spine.  The VA examiner noted the Veteran's broken left leg as a child, and opined that "it is reasonable to assume that if [the V]eteran's leg length discrepancy is due to or a result of the traumatic accident that [the V]eteran had as a child that resulted in fracture of the left lower extremity, then it is likely that he did have a pelvic tilt due to a leg length discrepancy during active military duty given that the injury to the leg occurred prior to his military service."  However, the December 2011 VA examiner was unclear as to whether he was of the opinion that there is clear and unmistakable evidence that the Veteran's pelvic tilt preexisted his active duty service, and if so, whether the Veteran's pelvic tilt clearly and unmistakably was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004).  Further, the December 2011 VA examiner did not address whether the Veteran's pelvic tilt caused or aggravated the Veteran's low back disability during or after service, as the Veteran contends, and as the Board requested in its October 2011 remand instructions.  

The December 2011 VA examiner also noted the Veteran's reports that he experienced back pain and stiffness prior to his active duty service, as well as during active duty, including during basic training, and after sitting for long hours for his job.  See also March 2011 Travel Board hearing testimony.  The VA examiner opined that he could "not state with any degree of medical certainty that this veteran clearly and unmistakably had a lumbar spine condition prior to his entrance into [military] service."  The December 2011 VA examiner then went on to opine, "[T]here is no preponderance of medical evidence to support that [the V]eteran had the onset of a lumbar spine condition while on active military duty, that has demonstrated a continuity of symptomatology resulting in his currently claimed lumbar spine conditions that include degenerative disc disease."  However, in its October 2011 remand instructions, the Board asked the VA examiner only to opine "as to whether there is a 50 percent probability or greater that the [lower spine] disability is related to the Veteran's active service," not a higher standard of a preponderance of the evidence.  

Finally, the December 2011 VA examiner opined, "[G]iven [the V]eteran's leg length discrepancy due to [a] traumatic event that occurred when this veteran was four years of age,...it is at least as likely as not that [the V]eteran would demonstrate a progressively worsening back condition over the course of his life and that he would be demonstrating evidence of degenerative disc disease of the lumbar spine...independent of his military service.  Therefore, it is this examiner's opinion that [the V]eteran's lumbar spine condition was not aggravated permanently nor aggravated beyond its normal progression due to military service."  However, upon examination the VA examiner noted the Veteran walked with an altered gait due to his leg length discrepancy, and noted in his opinion the likely contributing factors to the Veteran's current low back disability of "altered biomechanics and load-bearing given that [the V]eteran does demonstrate a leg length discrepancy which would likely result in some altered weight bearing biomechanics and load-bearing such as to put potential undo strain on the lumbar spine thereby resulting in some changes of degenerative joint disease."  See also April 2005 VA examination report ("[S]hortening of the right leg can easily cause difficulty with ambulation, which would cause altered stance, altered gait, and altered mechanics of ambulation trying to favor the short right leg.").  Although the December 2011 VA examiner noted that the Veteran's altered gait and stance could contribute to the Veteran's back disability, he did not explain why the Veteran's reports that he experienced back pain during basic training and while marching, and after sitting for hours at a time for his job, did not indicate that the Veteran's back disability was related to, or aggravated by, his military duties in conjunction with his leg length discrepancy.  See also April 2005 VA examination report (noting that the Veteran's shortened right leg would interfere with "daily activities that require repetitive use or him being on his feet a lot," which also related to his back complaints).

Therefore, on remand, the AOJ should obtain an addendum opinion from the December 2011 VA examiner to address: (1) whether it is at least as likely as not that the Veteran's current low back disability had its onset during active duty service, or is otherwise related to, his active duty service, to include whether the combination of the Veteran's active duty service, with his preexisting leg length discrepancy and/or his pelvic tilt, caused and/or aggravated the Veteran's current low back disability; (2) whether the Veteran's preexisting leg length discrepancy clearly and unmistakably was not aggravated during service; (3) whether there is clear and unmistakable evidence that the Veteran's pelvic tilt preexisted his active duty service, and if so, whether the Veteran's pelvic tilt clearly and unmistakably was not aggravated during service; and (4) whether the Veteran's leg length discrepancy and/or pelvic tilt caused or aggravated his current low back disability.   

Left Knee Disability

Upon VA examination in December 2011, the VA examiner opined that the Veteran's current degenerative joint disease in his left knee "is at least as likely as not due to the effects of advancing age."  However, again the VA examiner noted that the Veteran's leg length discrepancy "has resulted in some alteration in gait, biomechanics and load-bearing which also is a likely contributor to the development of degenerative joint disease to the left knee."  As noted above, an October 1965 service treatment note stated that the Veteran complained of pain in his left leg with marching.  In a March 2010 DRO hearing, the Veteran testified that sitting for eight to ten hours per day with a pelvic tilt aggravated his back and his legs.  Although the December 2011 VA examiner opined that the Veteran's current left knee disability "is less likely as not due to or a result of any specific injury, illness, disease or other circumstance that occurred while on active military duty," he did not discuss whether the Veteran's current left knee disability may have been caused by or related to the combination of the Veteran's preexisting leg length discrepancy in conjunction with his active duty service.  Accordingly, on remand the AOJ should obtain an addendum opinion from the December 2011 VA examiner to address the nature and etiology of the Veteran's left knee disability.

Further, the Veteran also contends that his current left knee disability is caused or aggravated by his low back disability.  See, e.g., March 2011 Travel Board hearing testimony.  Therefore, the Veteran's claim of service connection for a left knee disability is inextricably intertwined with the claim of service connection for a back disability remanded here.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Disability Manifested by Numbness in the Bilateral Arms and Hands

In his June 2008 claim, the Veteran claimed service connection for "[b]ilateral numbness in the lower arms and hands."  Upon examination in December 2011, the VA examiner stated that the Veteran's "claimed numbness in the bilateral lower arms and hands...is a claim for his diagnosed condition of a bilateral carpal tunnel syndrome."  The VA examiner stated that the Veteran's reports of instances in which his hands and arms fell asleep or went numb during service did not "provide enough clinical evidence upon which to make a diagnosis of median nerve neuropathy or carpal tunnel syndrome."  Further, the December 2011 VA examiner noted that "there are numerous causes that can cause transient paresthesias or numbness of the upper extremities...."  

First, the Board notes that the Veteran has not limited his claim solely to service connection for bilateral carpal tunnel syndrome, but instead is seeking service connection for a disability manifested by numbness in the bilateral lower arms and hands.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Further, the Veteran's VA treatment records indicate that the Veteran has also been diagnosed with degenerative joint disease of the cervical spine, and has indicated he believes the numbness in his hands comes from his neck.  See July 2008 VA neurology consult note; see also March 2011 Travel Board hearing testimony (nothing the cervical spine diagnosis); September 2008 VA primary care outpatient note (waiting for neurology recommendations regarding cervical degenerative joint disease).  Therefore, on remand the AOJ should afford the Veteran a new VA examination to address the nature and etiology of any and all disabilities which are manifested by numbness in the lower arms and hands.

Finally, as the record indicates the Veteran continues to receive VA treatment, all outstanding VA treatment records, to include all neurology records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all neurology records.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, obtain an addendum opinion from the December 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current low back disability and left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports of experiencing low back pain and stiffness during active duty, including during basic training, and after sitting for 8 to 10 hours a day for his job.  See March 2011 Travel Board hearing testimony; March 2010 DRO hearing testimony.

The examiner should specifically address the Veteran's leg length discrepancy and pelvic tilt, and the possible effects these conditions may have had on the Veteran's low back during service on their own, in conjunction with one another, and/or in conjunction with the Veteran's duties during active duty.  Specifically, the examiner should address any effect of the Veteran's altered gait due to his leg length discrepancy on his low back during marching in service, as well as any effect of the Veteran's tilted pelvis on the Veteran's low back while sitting for 8 to 10 hours per day for his in-service job. 

b) The Board has found that there is clear and unmistakable evidence that the Veteran's leg length discrepancy existed prior to his active duty service.  The examiner should provide an opinion as to whether it is clear and unmistakable that the Veteran's leg length discrepancy was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

c) Did the Veteran's pelvic tilt clearly and unmistakably pre-exist his military service?  If so, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was caused by his leg length discrepancy and/or his pelvic tilt?

The examiner should specifically address any effects of the Veteran's altered gait.  See, e.g., December 2011 VA examination report; April 2005 VA examination report.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability is aggravated by his leg length discrepancy and/or his pelvic tilt?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

f) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's report of experiencing left knee pain during active duty when marching, and after sitting for long hours for his job.  See March 2011 Travel Board hearing testimony; March 2010 DRO hearing testimony; October 1965 service treatment record.

The examiner should specifically address the Veteran's leg length discrepancy and pelvic tilt, and the possible effects these conditions may have had on the Veteran's left knee during service on their own, in conjunction with one another, and/or in conjunction with the Veteran's duties during active duty.  Specifically, the examiner should address the effect of the Veteran's altered gait due to his leg length discrepancy on his left knee during marching in service, as well as the effect of the Veteran's tilted pelvis on the Veteran's knee while sitting for 8 to 10 hours per day for his in-service job.

g) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was caused by his low back disability, leg length discrepancy, and/or his pelvic tilt?

The examiner should specifically address the Veteran's testimony that his current left knee disability come mostly from his tilted pelvis.  See March 2011 Travel Board hearing testimony.  The examiner should also specifically address any effects of the Veteran's altered gait caused by his leg length discrepancy.  See, e.g., December 2011 VA examination report; April 2005 VA examination report.

h) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability is aggravated by his low back disability, leg length discrepancy, and/or his pelvic tilt?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after all records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral lower arm and hand numbness.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all disabilities that manifested by numbness in the lower arms and hands which are currently manifested, or that have been manifested at any time since June 2008.  

The examiner should address the diagnoses in the Veteran's treatment records of carpal tunnel syndrome and degenerative changes of the cervical spine.  See July 2008 VA neurology consult note (degenerative joint disease of the cervical spine); October 2003 Neurology Associations consultation letter (carpal tunnel syndrome).

b) For each diagnosed disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's report of experiencing numbness in the arms and hands, or the arms and hands going to sleep, during service, including while marching.  See, e.g., March 2011 Travel Board hearing testimony.  The examiner should also specifically address the Veteran's testimony that his in-service job duties required a lot of typing and repetitive movements with his arms and hands during 8 to 10 hour days.  See id.; March 2010 DRO hearing testimony.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

